Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, filed on 07/28/2022 have been fully considered and are persuasive.
Applicant’s amendment filed on 07/28/2022 has been considered and entered for the record. Applicant has amended claims 1,7,11 and 12 while canceling claim 13. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an Examiner’s statement of reason for allowance:
As best understood within the context of Applicant’s claimed invention as a whole these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art. The independent Claim 1 generally describes a data lake containing data files where the files are treated and their data is stored. The data lake also includes metadata management and collection unit which in hand contain tables such as metadata and lineage tables. Kakui (WO2019012572A1) et al discloses the following in paragraphs [59-60]:
The lineage table 210 is, for example, tabular data, and each record corresponds to data lineage of one file pair. A record of the lineage table 210 has an id field, a from Id field, a to Id field, a batch_no field, and a status field.
The id field stores an identification code that can uniquely identify a file pair. The from Id field contains an identification code corresponding to the data file 301 that is the basis of a file pair having data lineage (having a derivation relationship) (for example, an identification code that is common to the identification code of the data file 301 held in the metadata table 209). ) is stored. The to Id field stores an identification code corresponding to the data file 301 to which a file pair having data lineage is to be created. The batch_no field stores an identification code (batch number) specifying a process, which is assigned each time the lineage detection unit 204 executes a lineage candidate generation process, which will be described later. The status field stores the state of data lineage. Specifically, "endorsed" or "candidate" is stored in the status field.
Kakui however does not, inter alia, disclose:
The policy administration unit applies an access control policy of the first data file in which the treatment source data is stored to the second data file in which the data processing unit stores the treated data.

In a similar manner, the prior art of Patton (US20190187980) discloses a policy administration unit containing a policy table and policy retrieval unit. The policy retrieval unit in hand provides an access control policy which can be applied with reference to the policy table. However, the listed prior art does not explicitly disclose the POLICY ADMINISTRATION UNIT applying an access control policy of the FIRST file where the processed data is stored to the SECOND data file. 

Regarding Claim 11, applicant has changed the objected allowed dependent claim 11 into an independent claim while also adding the limitations of independent claim 1 to the claim, and is therefore allowed due to the listed prior art not explicitly teaching the data processing unit REMOVING COLUMNS forming a table while the processed data is stored. 

Regarding Claim 12, while not identical to independent Claim 1, recites the same patentable distinction(s) noted above with regards to independent claim 1, and is therefore allowed under the same rationale. 

Dependent Claims 2-10 being dependent on their respective independent claims are therefore allowed under the same rationale. 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee. Such submission should be clearly labeled “Comments to Statement of Reasons for Allowance.”
Additionally, the closest prior art has been supplied in the record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435